UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 30, 2015 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER 000-52766 INDO GLOBAL EXCHANGE(S) PTE, LTD. (Exact name of registrant as specified in its charter) Nevada 48-13088991 (State of incorporation) (I.R.S. Employer Identification No.) Menara Standard Chartered, JI. Prof. Dr. Satrio 30th Floor, Jakarta Indonesia KAV146 (Address of principal executive offices) 62 2125555600 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No[] (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No[X] As of September 22, 2015, there were 914,739,928 shares of the Registrant’s $0.001 par value common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 to Form 10-Q/A amends and restates the quarterly report on Form 10-Q of Indo Global Exchange(s) PTE, Ltd. (the “Company”) for the three and nine months ended April 30, 2015, as originally filed with SEC on July 7, 2015. This Form 10-Q/A is being filed to restate the Company’s financial statements in Item 1 in their entirety and related disclosures (including Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 2) for the three and nine months ended April 30, 2015. On July 7, 2015, Indo Global Exchange(s) Pte, Ltd (the “Company”) filed its Quarterly Report on Form 10-Q for the period ended April 30, 2015 (the “Quarterly Report”) without authorization from TAAD, LLP (“TAAD”), the Company’s independent registered public accounting firm. Subsequent to the filing of the Quarterly Report, on July 7, 2015, TAAD advised the Company that it had not authorized the Company to file the Quarterly Report. As a result of TAAD not authorizing the Company the filing of the Quarterly Report for the period ended April 30, 2015, the Company, as advised by TAAD on July 15, 2015, determined that the Financial Statements were not properly issued and should not be relied upon. 2 INDO GLOBAL EXCHANGE(S) PTE, LTD. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) (RESTATED) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 5 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 10 ITEM 1A. RISK FACTORS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. MINE SAFEY DISCLOSURE – Not Applicable 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 SIGNATURES 12 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Indo Global Exchange(s) PTE, Ltd. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements willcome to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "Indo Global refers to Indo Global Exchange(s) PTE, Ltd. 3 PARTI - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS (UNAUDITED)(RESTATED) Index ConsolidatedBalance Sheets (Restated) F-1 ConsolidatedStatements of Operations (Restated) F-2 ConsolidatedStatements of Cash Flows (Restated) F-3 Notes to the Consolidated Unaudited Financial Statements (Restated) F-4 to F-9 4 INDO GLOBAL EXCHANGE(S) PTE, LTD. CONSOLIDATED BALANCE SHEETS (RESTATED) April 30, July 31, (Unaudited) ASSETS Current Assets Due from related parties $ $ Prepaid expenses - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Due to a related party Loan from a related party Loan payable to unrelated parties Total Liabilities Stockholders' (Deficit) Preferred stock, $.001 par value 10,000,000 shares authorized no shares issued and outstanding - - Common stock, $.001 par value 100,000,000 shares authorized 487,588,928 and 74,888,928 Issued and outstanding as of April 30, 2015 and July 31, 2014, respectively Additional paid-in capital Accumulated other comprehensive income ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of the financial statements. F-1 INDO GLOBAL EXCHANGE(S) PTE, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (RESTATED) For The Three Months Ended For The Nine Months Ended April 30, 2015 (Unaudited) April 30, 2014 (Unaudited) April 30, 2015 (Unaudited) April 30, 2014 (Unaudited) REVENUES $ $
